Title: To George Washington from William Lord Stirling Alexander, 5 April 1782
From: Alexander, William Lord Stirling
To: Washington, George


                        
                            Dear Sir
                            Fish Kill April 5th 1782
                        
                        On the 19th of February last I stated to General Heath by Letter, the Objections made by General McDougal to
                            my siing as president of the Court Martial appointed for his Tryal, with my reasons for being of Opinion that there was no
                            good cause of Challenge shewn either by the Martial Law known to us, or by any Common or Statute Law that we can have
                            referrence to, of this Letter I suppose General Heath has transferred a Copy to your Excellency. I am Anxious that this
                            Question should be determined in the most Solemn manner, as it is a point very Nearly afficting the honour and Competency
                            of every Officer in the Army, yet when ever it is determined your Excellency must be Sensible that
                            delicacy would never suffer me to sit on the Tryal of an Officer who has challenged me in ever so tender a manner.
                                the determination on the principles of the main Question cannot at present be had by a board of
                            general officers for want of a sufficient Number of such officers, and the determination of it by Congress (who only I
                            think are Competent) will probably take up a considerable time, to prevent a delay of Justice and the good of the Service,
                            are sufficient enducements to Urge me, to submit it to your Excellency wether it would not be best that another Officer be
                            Appointed to preside at the Court Martial for the Tryal of General McDougal; reserving the main Question on the Merrits of
                            the cause of Challenge to the future determination of Congriss or to such Mode as they or Your Excellency shall think
                            Elligable. I have the honor to be with great Esteem and Regard Your Excellency’s Most Huml Servt
                        
                            Stirling, M.G.
                        
                    